WASHBURN, J.
In this case all of such claimed errors depend upon a consideration of the evidence upon which the trial court based its decision, and the bill of exceptions fails to show what evidence was the basis of such decision.
The “evidence” consisted of the transcript showing a record of the evidence taken and proceedings had in the hearing of the application before the commission.
- Said record shows that objections were made by the parties and rulings made by the commission on the admission and rejection of testimony, and it is shown by the bill of exceptions that the parties submitted the case upon such record, and agreed that the trial court “shall discard and not consider such parts as it may deem improper, incompetent or inadmissible where objections have, been interposed, and to make its findings from that part of the evidence which it considers to have been properly admitted in evidence.”
The bill of exceptions further shows that the trial court found the rulings of the commission “in many instances” to be “improperly made” and that the trial court considered evidence that was ruled out by the commission; but the bill of exceptions does not show in what instances the trial court did not follow the rulings of the commission, nor what part of the evidence the trial court considered and based its decision upon.
We do not see how we can determine that the finding of the trial court is manifestly against the weight of “that part of the evidence which it considers to have been properly admitted” without knowing what part the trial court considered properly admitted, and this difficulty applies to all of the claimed errors.
But if we disregard all technical rules and consider the cause upon the evidence we regard as competent, we reach the same conclusion as was reached by the trial court.
Funk, PJ., and Pardee, J., concur.